April 4, VIA EDGAR Jill Davis Branch Chief United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 RE: Galaxy Nutritional Foods, Inc. Form 10-K, for Fiscal Year ended March 31, 2007 filed June 7, 2007 File No. 001-15345 Dear Ms. Davis: Please accept this letter as the response of Galaxy Nutritional Foods, Inc. (the “Company”) to the comments contained in your comment letter dated March 14, 2008, to Mr. Salvatore J. Furnari, Chief Financial Officer of the Company, regarding the Company’s Form 10-K filing for the fiscal year ended March 31, 2007.Your comments are set forth below with the Company’s responses following each comment in italics. Notes to Financial Statements, page 44 Note 14 Related Party Transactions, page 62 Angelo Morini, page 62 1. As a result of determining the stockholder note receivable from Mr. Morini was unlikely to be collected, you reserved $10.1 million during the fiscal year ended March 31, 2006, and an additional $1.4 million during the fiscal year ended March 31, 2007.Per review of operations on page 41, the reserve was recorded as an operating expense.Given the guidance in SAB Topic 4:E regarding receivables from the sale of stock to officers, tell us why you concluded it was appropriate to record such reserve as an expense as compared to an adjustment to equity.Please include any literature you relied upon in forming your conclusion. 1 Background: The
